Appeal by the defendant from two amended judgments of the Supreme Court, Queens County (Beerman, J.), both rendered April 7, 1992, convicting him of attempted burglary in the second degree under Indictment No. 1439/90, and attempted burglary in the second degree under Indictment No. 2694/90, upon his pleas of guilty, and imposing sentences.
Ordered that the amended judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.